* Reporter's Note: For other reports in this litigation, see In reGuardianship of Wisner, 148 Ohio St. 31; State, ex rel. Wisner, v. Judges,149 Ohio St. 458; and In re Guardianship of Wisner, 149 Ohio St. 488.
It is ordered and adjudged that this appeal as of right be, and the same hereby is, dismissed for the reason that no debatable constitutional question is involved.
Appeal dismissed.
WEYGANDT, C.J., ZIMMERMAN, STEWART, MIDDLETON and MATTHIAS, JJ., concur.
HART, J., not participating.
 *Page 1